Exhibit CAMERON INTERNATIONAL CORPORATION RETIREMENT SAVINGS PLAN As Amended and Restated Effective January 1, 2008 CAMERON INTERNATIONAL CORPORATION RETIREMENT SAVINGS PLAN TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND CONSTRUCTION 1.1 Definitions 1 1.2 Construction. 1 ARTICLE IIELIGIBILTIY TO PARTICIPATE 11 2.1 Commencement of Participation. 11 2.2 Changes in Employment Status. 11 2.3 Election Form. 13 ARTICLE IIICONTRIBUTIONS 13 3.1 Basic Contributions. 13 3.2 Matching Contributions. 14 3.3 Rollover Contributions. 14 3.4 Transferred Contributions. 15 3.5 Company Retirement Contributions. 15 3.6 Catch-Up Contributions. 15 3.7 Profit Sharing Contributions. 15 3.8 Retirement Contributions. 16 3.9 Effect of Plan Termination or Withdrawal. 17 ARTICLE IVADMINISTRATION OF CONTRIBUTIONS 17 4.1 Limitations on Basic Contributions. 17 4.2 Excess Elective Deferrals. 17 4.3 Limitation on Matching Contributions. 17 4.4 Delivery of Contributions. 17 4.5 Allocation of Matching Contributions. 18 4.6 Allocation of Company Retirement Contributions. 18 4.7 Allocation of Profit Sharing Contributions. 18 4.8 Allocation of Retirement Contributions. 18 4.9 Crediting of Contributions. 18 4.1 Changes in Reduction and Deduction Authorizations. 18 ARTICLE VDEPOSIT AND INVESTMENT OF CONTRIBUTIONS 19 5.1 Deposit of Contributions. 19 5.2 Investment of Accounts. 19 5.3 Elimination of Funds. 20 ARTICLE VIESTABLISHMENT OF FUNDS AND MEMBERS' ACCOUNTS 20 6.1 Investment Responsibility. 20 6.2 Establishment and Maintenance of Funds. 20 6.3 Company Stock Fund. 20 6.4 Income on Trust Funds. 20 6.5 Separate Accounts. 20 6.6 Voting of Company Stock in the Company Stock Fund. 20 ARTICLE VIIVESTING 21 7.1 Vesting in Basic, Supplemental, Matching, and Rollover/Transfer Accounts. 21 7.2 Vesting in Company Retirement and Profit Sharing and Retirement Contributions. 21 7.3 Forfeitures. 22 7.4 Election of Former Vesting Schedule. 24 7.5 Vesting Service. 24 7.6 Transfers. 25 7.7 Loss and Reinstatement of Years of Vesting Service. 25 7.8 Prior Plan Vesting Rights. 26 7.9 Finality of Determinations. 26 ARTICLE VIIIWITHDRAWALS WHILE EMPLOYED 26 8.1 Withdrawals Prior to Age 59½. 26 8.2 Withdrawals After Age 59½. 28 8.3 Form of Withdrawals. 28 8.4 Withdrawals of Prior Plan Amounts. 28 ARTICLE IXLOANS 28 9.1 Eligibility for Loan. 28 9.2 Maximum Loan. 29 9.3 Operation of Article. 29 ARTICLE XDISTRIBUTION ON RETIREMENT OR OTHER TERMINATION OF EMPLOYMENT 29 10.1 Eligibility for Distribution. 29 10.2 Distribution of Separate Accounts. 29 10.3 Form of Distribution. 32 10.4 Limitation on Commencement of Distribution. 33 10.5 Restriction on Alienation. 34 10.6 Payments to Incompetents or Minors. 34 10.7 Commercial Annuities. 34 10.8 Actuarial Equivalency. 34 10.9 Eligible Rollover Distributions. 34 10.1 Deferral of Payments. 35 10.11 Lost or Missing Members or Beneficiaries. 35 10.12 Minimum Distribution Requirements. 35 ARTICLE XIBENEFICIARIES AND DEATH BENEFITS 38 11.1 Designation of Beneficiary. 38 11.2 Beneficiary in the Absence of Designated Beneficiary. 38 11.3 Spousal Consent to Beneficiary Designation. 38 11.4 Death Benefits from Non-IAR Accounts. 38 11.5 Death Benefits from IAR Accounts. 39 11.6 Commencement of Death Benefits. 40 ARTICLE XIIADMINISTRATION 40 12.1 Plan Administrator. 40 12.2 Authority of the Company. 40 12.3 Action of the Company. 41 12.4 Claims Review Procedure. 41 12.5 Qualified Domestic Relations Orders. 41 12.6 Indemnification. 41 12.7 Temporary Restrictions. 42 ARTICLE XIIIAMENDMENT AND TERMINATION 42 13.1 Amendment. 42 13.2 Limitation of Amendment. 42 13.3 Termination. 42 13.4 Withdrawal of an Employer. 43 13.5 Corporate Reorganization. 43 ARTICLE XIVADOPTION BY SUBSIDIARIES: EXTENSION TO NEW BUSINESS OPERATIONS 43 ARTICLE XVMISCELLANEOUS PROVISIONS 43 15.1 No Commitment as to Employment. 43 15.2 Benefits. 43 15.3 No Guarantees. 43 15.4 Exclusive Benefit. 44 15.5 Duty to Furnish Information. 44 15.6 Merger, Consolidation, or Transfer of Plan Assets. 44 15.7 Return of Contributions to Employers. 44 15.8 Addenda. 44 15.9 Validity of Agreement. 44 15.1 Uniformed Services Employment and Reemployment Rights Act Requirements. 44 ARTICLE XVISECTION 415 LIMITATIONS 45 16.1 Application. 45 16.2 Section 415 Definitions. 45 16.3 Limitations and Corrections. 46 16.4 Multiple Plans. 47 16.5 Contribution Adjustments. 47 ARTICLE XVIITOP-HEAVY PLAN RULES 47 17.1 Application. 47 17.2 Top-Heavy Definitions. 47 17.3 Top-Heavy Minimum Allocation Rules. 50 17.4 Top-Heavy Compensation Limitation. 51 17.5 Top-Heavy Vesting Provisions. 51 17.6 Top-Heavy Plan/Benefit Limitations. 51 CAMERON INTERNATIONAL CORPORATION RETIREMENT SAVINGS PLAN WHEREAS, Cameron International Corporation (the “Company”) has heretofore adopted the Cameron International Corporation Retirement Savings Plan, hereinafter referred to as the “Plan,” for the benefit of certain of its employees; and WHEREAS, the Company desires to restate the Plan and to amend the Plan in several respects, intending thereby to provide an uninterrupted and continuing program of benefits; NOW, THEREFORE, the Plan is hereby restated in its entirety as follows with no interruption in time, effective as of January 1, 2008, except as otherwise indicated herein. ARTICLE I DEFINITIONS AND CONSTRUCTION 1.1Definitions The following words and phrases as used herein shall have the meanings hereinafter set forth, unless a different meaning is plainly required by the context: (1)The term “Addendum” shall mean the overriding provisions which are applicable to certain Employees in accordance with the provisions of Section 15.8 and which shall constitute for all purposes a part of the Plan and in the event of conflict with any other provision of the Plan shall control. (2)The term “Affiliate” shall mean any member of a controlled group of corporations (as determined under Section 414(b) of the Code) of which the Company is a member; any member of a group of trades or businesses under common control (as determined under Section 414(c) of the Code) with the Company; and any member of an affiliated service group (as determined under Section 414(m) of the Code) of which the Company is a member. (3)The term “Allocation Month” shall mean each calendar month for which an Employer makes Company Retirement Contributions in accordance with the provisions of Section 3.5. (4)The term “Allocation Year” shall mean each Plan Year. (5)The term “Basic Account” shall mean the Separate Account of a Member to which Basic Contributions are credited in accordance with the provisions of Section4.9. (6)The term “Basic Contribution” shall mean any cash or deferred arrangement contribution made to the Plan by an Employer on behalf of a Member in accordance with the provisions of Sections 2.3 and 3.1. (7)The term “Beneficiary” shall mean the person or persons who, in accordance with the provisions of Article XI hereof, shall be entitled to receive distribution hereunder in the event a Member or Inactive Member dies before his interest shall have been distributed to him in full. (8)The term “Break in Service” shall mean any Plan Year during which an Employee completes not more than 500 Hours of Service; provided, however, that for purposes of Section 7.7, no Employee shall incur a Break in Service solely by reason of an absence due to (i) the birth of a child of the Employee, (ii) the pregnancy of the Employee, (iii) the placement of a child with the Employee on account of the adoption of such child by such Employee, or (iv) the caring for a child of an Employee for a period beginning following the birth or placement of such child, with respect to the Plan Year in which such absence begins, if the Employee otherwise would have incurred a Break in Service or, in any other case, in the immediately following Plan Year; and provided further, that although an Employee may not receive credit for vesting or benefit accrual purposes, a Break in Service shall not be deemed to occur with respect to any layoff or sick leave not in excess of the period of time during which his seniority is retained; and provided further, however, that no Member shall incur a Break in Service by reason of failure to complete more than 500 hours of service during the Plan Year beginning and ending on December 31, (8A)The term “Brookshire Union Employee” shall mean an Employee who is a member of the Local Lodge 15 and District Lodge 37, International Association of Machinists and Aerospace Workers. (9)The term “Code” shall mean the Internal Revenue Code of 1986, as amended from time to time.Reference to a section of the Code shall include such section and any comparable section or Sections of any future legislation that amends, supplements, or supersedes such section. (10)The term “Company” shall mean Cameron International Corporation, its successors, and the surviving corporation resulting from any merger or consolidation of Cameron International Corporation with any other corporation or corporations. (11)The term “Company Retirement Contributions” shall mean the contributions made to the Plan by an Employer in accordance with the provisions of Section 3.5. (12)The term “Company Stock” shall mean the common stock of Cameron International Corporation. (13)The term “Company Stock Fund” shall mean the investment fund established to invest in Company Stock and maintained pursuant to the provisions of Section 6.3. (14)The term “Compensation” shall mean the total of all wages, salaries, fees for professional service and other amounts received in cash or in kind by a Member while a Member for services actually rendered or labor performed for the Employer to the extent such amounts are includable in gross income, subject to the following adjustments and limitations: (A) The following shall be excluded: (i) Accrued or unused vacation pay which is paid following termination of employment; (ii) Reimbursements and other expense allowances (including but not limited to automobile expense allowances and foreign service premiums); (iii) Cash and noncash fringe benefits; (iv) Moving expense reimbursements; (v) Employer contributions to or payments from this or any other deferred compensation program, whether such program is qualified under Section 401(a) of the Code or nonqualified, other than Basic Contributions; (vi) Welfare benefits (including but not limited to severance benefits); (vii) Amounts realized from the receipt or exercise of a stock option that is not an incentive stock option within the meaning of Section422 of the Code; (viii) Amounts realized at the time property described in Section83 of the Code is freely transferable or no longer subject to a substantial risk of forfeiture; (ix) Amounts realized as a result of an election described in Section 83(b) of the Code; (x) Any amount realized as a result of a disqualifying disposition within the meaning of Section 421(a) of the Code; and (xi) Any other amounts that receive special tax benefits under the Code but are not hereinafter included. (B) Basic Contributions and any other elective contributions made on a Member’s behalf by the Employer that are not includable in income under Section125, Section 402(e)(3), Section 402(h), or Section 403(b) of the Code and any amounts that are not includable in the gross income of a Member under a salary reduction agreement by reason of the application of Section 132(f) of the Code shall be included. (C) The Compensation of any Member taken into account for purposes of the Plan shall be limited to $200,000 for any Plan Year with such limitation to be: (i) Adjusted automatically to reflect any amendments to Section 401(a)(17) of the Code and any cost-of-living increases authorized by Section 401(a)(17) of the Code; and (ii) Prorated for a Plan Year of less than twelve months and to the extent otherwise required by applicable law.” (15)The term “Contribution Hour” shall mean an hour of employment in an hourly-rated employment classification while an IAR Member of the Plan for which such Member receives Compensation from an Employer, including overtime hours and any paid hours for vacation periods or holidays, but excluding any other paid hours for any other absences during which no duties are performed. (16)The term “Contribution Rate” shall mean the following contribution rates, depending upon an IAR Member’s employment classification at the time such Contribution Hours are credited: Employment Classification Contribution Rate Labor Grade 82, 83, or 84 $0.37 Labor Grade 85 $0.44 Labor Grade 86, 87, or 88 $0.48 Notwithstanding the foregoing, in no event shall an IAR Member’s Contribution Rate be a rate that is less than the Contribution Rate applicable for such IAR Member as of April 27, 2003; provided, however, that if an IAR Member’s Labor Grade changes on or after such date, such IAR Member’s Contribution Rate will be determined pursuant to the Schedule set forth above. (17)The term “Controlled Entity” shall mean each corporation that is a member of a controlled group of corporations, within the meaning of Section 1563(a) of the Code determined without regard to Section 1563(a)(4) and Section 1563(e)(3)(C), of which the Company is a member, each trade or business (whether or not incorporated) with which the Company is undercommon control and each corporation that is a member of an affiliated service group, within the meaning of Section 414(m) of the Code, of which the Company is a member. (18)The term “Cooper Savings Plan” shall mean the Cooper Industries, Inc. Retirement and Savings Plan, the Cooper Industries, Inc. Savings Plan, and Cooper Industries, Inc. Stock Ownership Plan. (19)The term “Effective Date” shall mean January 1, 2008 as to this restatement of the Plan, except (A) as otherwise indicated in specific provisions of the Plan, and (B) that provisions of the Plan required to have an earlier effective date by applicable statute and/or regulation and shall apply, as of such required effective date, to any plan merged into this Plan.The original effective date of the Plan was April 1, 1995. (20)The term “Eligible Employee” shall mean any salaried or hourly Employee of the Employer who is (i) a common law employee who is paid in United States dollars from a payroll maintained in the United States, (ii) a non-United States citizen who is a lawful, permanent resident of the United States and who is subject to United States federal income taxes on his worldwide income, or (iii) an Eligible Foreign Employee.In no event shall the term “Eligible Employee” mean (i) any person who is rendering service to an Employer solely as a director or an independent contractor, (ii) any person who is covered by a collective bargaining agreement unless such agreement specifically provides for coverage by the Plan, or (iii) any person who is a nonresident alien and who receives no earned income within the meaning of Section 911(b) of the Code from an Employer which constitutes income from sources within the United States as defined in Section 861(a)(3) of the Code, or (iv) an Employee who is a Leased Employee or who is designated, compensated, or otherwise classified by the Employer as a Leased Employee.Notwithstanding any provision of the Plan to the contrary, no individual who is designated, compensated, or otherwise classified or treated by the Employer as an independent contractor shall be eligible to become a Member of the Plan. (21)The term “Eligible Foreign Employee” shall mean any individual who (i)is a citizen of the United States or a permanent, lawful resident of the United States, (ii) is an employee of an Included Foreign Affiliate, and (iii) is not covered by any other funded plan of deferred compensation under which contributions are provided by any other person, firm, or corporation with respect to the remuneration paid to such individual by the Included Foreign Affiliate. (22)The term “Eligible Retirement Plan” shall mean, with respect to distributions made from the Plan after December 31, 2001, any of:an individual retirement account described in Section 408(a) of the Code, an individual retirement annuity described in Section 408(b) of the Code, an annuity plan described in Section 403(a) of the Code, a qualified plan described in Section 401(a) of the Code, that, under its provisions does, and under applicable law may, accept an Eligible Rollover Distribution, an annuity contract described in Section 403(b) of the Code, and an eligible plan under Section 457(b) of the Code that is maintained by a state, political subdivision of a state, or agency or instrumentality of a state or political subdivision of a state and that agrees to separately account for the amounts transferred into such plan from this Plan.The definition of Eligible Retirement Plan shall also apply in the case of a distribution to a surviving spouse or to a spouse or former spouse who is an alternate payee under a qualified domestic relations order, as defined in Section 414(p) of the Code. (23)The term “Eligible Rollover Distribution” shall mean all or any portion of a Plan distribution to a Member or a Beneficiary who is a deceased Member’s surviving spouse or an alternate payee under a qualified domestic relations order who is a Member’s spouse or former spouse; provided, however, that such distribution is not (i) one of a series of substantially equal periodic payments made atleast annually for over a specified period of ten or more years or the life of the Member or Beneficiary or the joint lives of the Member and a designated beneficiary, (ii) a distribution to the extent such distribution is required under Section401(a)(9) of the Code; or (iii) the portion of any distribution which is not includable in gross income (determined without regard to any exclusion of net unrealized appreciation with respect to employer securities).Further, a distribution pursuant to Section 8.1 from the Separate Account of a Member attributable to Basic Contributions who has not attained age 59 ½ shall not constitute an Eligible Rollover Distribution.Notwithstanding the foregoing or any other provision of the Plan, (A) any amount that is distributed from the Plan on account of hardship pursuant to Section 8.1 shall not be an Eligible Rollover Distribution and no election may be made to have any portion of such a distribution paid directly to an Eligible Retirement Plan and (B) a portion of a distribution shall not fail to be an Eligible Rollover Distribution merely because the portion consists of after-tax employee contributions which are not includable in gross income; provided, however, that such portion may be transferred only to an individual retirement account or annuity described in Section 408(a) or (b) of the Code or to a qualified defined contribution plan described in Section 401(a) or 403(a) of the Code that agrees to separately account for amounts so transferred, including separately accounting for the portion of such distribution which is includable in gross income and the portion of such distribution which is not so includable. (24)The term “Employee” shall mean each (A) individual employed by the Employer or a Controlled Entity and (B) Leased Worker. (25)The term “Employer” shall mean the Company or any Affiliate of the Company which adopts the Plan as herein provided so long as the Affiliate has not withdrawn from the Plan. (26)The term “Employment Commencement Date” shall mean the first date on which an Employee completes an Hour of Service. (27)The term “Entry Date” shall mean January 1 or July 1. (28)The term “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as amended from time to time.Reference to a section of ERISA shall include such section and any comparable section or Sections of any future legislation that amends, supplements, or supersedes such section. (29)The term “Foreign Affiliate” shall mean a “foreign affiliate” as defined in Section 3121(1)(8) of the Code. (30)The term “Fund” shall mean any of the investment funds established and maintained in accordance with the provisions of Section 6.2. (31)The term “Highly-Compensated Employee” shall mean each Employee who performs services during the Plan Year for which the determination of who is highly compensated is being made (the “Determination Year”) and who: (a) is a fiver-percent owner of the Employer (within the meaning of section 416(i)(1)(A)(iii) of the Code) at any time during the Determination Year or the twelve-month period immediately preceding the Determination Year (the “Look-Back Year”); or (b) for the Look-Back Year, receives compensation (within the meaning of section 414(q)(4) of the Code; “compensation” for purposes of this Paragraph) in excess of $80,000 (with such amount to be adjusted automatically to reflect any cost-of-living adjustments authorized by section 414(q)(1) of the Code) during the Look-Back Year. For the purposes of the preceding sentence, (i) all employers aggregated with the Employer under section 414(b), (c), (m), or (o) of the Code shall be treated as a single employer and (ii) a former Employee who had a separation year (generally, the Determination Year such Employee separates from service) prior to the Determination Year and who was an active Highly Compensated Employee for either such separation year or any Determination Year ending on or after such Employee’s fifty-fifth birthday shall be deemed to be a Highly Compensated Employee.To the extent that the provisions of this Paragraph are inconsistent or conflict with the definition of a “highly compensated employee” set forth in section 414(q) of the Code and the Treasury regulations thereunder, the relevant terms and provisions of section 414(q) of the Code and the Treasury regulations thereunder shall govern and control. (32)The term “Hour of Service” shall mean an hour for which an employee is paid, or entitled to be paid, with respect to the performance of duties for an Employer or a Controlled Entity either as regular wages, salary or commissions, or pursuant to an award or agreement requiring an Employer or a Controlled Entity to pay back wages.Hours under this paragraph shall be calculated and credited pursuant to Section 2530.200b-2(b) and (c) of the Department of Labor regulations which are incorporated herein by reference. (33)The term “IAR Account” shall mean the Separate Account of a Member to which the Company Retirement Contributions are credited in accordance with the provisions of Section 4.8. (34)The term “IAR Member” shall mean, except as provided in Section 2.1(c) with respect to certain Part Time Employees and Temporary Employees, each Eligible Employee who is a Brookshire Union Employee whose Employment Commencement Date occurred prior to January1, 2005; provided, however, that, except as provided in Section 2.1(c) with respect to certain Part Time and Temporary Employees, an Eligible Employee who is a Brookshire Union Employee and whose Reemployment Date occurs on or after January 1, 2005 shall become a Profit Sharing Member and not an IAR Member, in accordance with the provisions of Section 2.1.Notwithstanding the foregoing, solely for purposes of Article X (Distributions on Retirement or Other Termination of Employment) and Article XI (Beneficiaries and Death Benefits), the term “IAR Member” shall include each Member who was an IAR Member on or before December 31, 2007. (35)The term “Inactive Member” shall mean any Member who ceases to be an Employee and whose Separate Accounts have not been distributed in accordance with the provisions of the Plan. (36)The term “Included Foreign Affiliate” means a “Foreign Affiliate” with respect to which there shall be in effect between the Company and the Secretary of the Treasury or his delegate an agreement pursuant to Section 3121(1) of the Code, whereby coverage under Title II of the federal Social Security Act has been extended to service performed outside the United States by United States citizens employed by such “Foreign Affiliate.” (37)The term “Leased Worker” shall be a person (other than a person who is an employee without regard to this paragraph (37)) engaged in performing services for a Controlled Entity (the “recipient”) pursuant to an agreement between the recipient and any other person (“Leasing Organization”) who meets the following requirements: (a) he has performed services for one or more Controlled Entities (or for any other “related persons” determined in accordance with Section 414(n)(6) of the Code) on a substantially full-time basis for a period of at least one year; (b) such services are of a type historically performed in the business field of the recipient, in the United States, by employees (or, from and after January 1, 1997, such services are performed under primary direction or control by the Employer or a Controlled Entity); and (c) he is not participating in a “safe harbor plan” of the Leasing Organization.(For this purpose, a “safe harbor plan” is a plan that satisfies the requirements of Section 414(n)(5) of the Code, which will generally be a money purchase pension plan with a non-integrated employer contribution rate of at least ten percent of compensation and which provides for immediate participation and full and immediate vesting). A person who is a Leased Worker during any taxable year beginning after December 31, 1983, shall also be considered an employee of a Controlled Entity during such period (and solely for the purpose of determining length of service for participation and vesting purposes, and shall also be considered to have been an employee for any earlier period in which he was a Leased Worker) but shall not be a Member and shall not otherwise be eligible to become covered by the Plan during any period in which he is a Leased Worker.Notwithstanding the foregoing, the sole purpose of this paragraph (37) is to define and apply the term “Leased Worker” strictly (and only) to the extent necessary to satisfy the minimum requirements of Section 414(n) of the Code relating to “leased employees.”This paragraph (37) shall be interpreted, applied and, if and to the extent necessary, deemed modified without formal amendment of language, so as to satisfy solely the minimum requirements of Section 414(n) of the Code. (38)The term “Matching Account” shall mean the Separate Account of a Member to which Matching Contributions are credited in accordance with the provisions of Section 4.9. (39)The term “Matching Contribution” shall mean the contributions which an Employer contributes to the Plan in accordance with the provisions of Section 3.2. (40)The term “Member” shall mean an Eligible Employee who participates in the Plan in accordance with the provisions of Article II. (41)The term “Participation Service” shall mean the measure of service used in determining a Part Time Employee’s or Temporary Employee’s eligibility to participate in the Plan as determined pursuant to Section 2.1(b). (42)The term “Part Time Employee” shall mean an Employee who is classified as a part time employee under the Employer’s regular payroll practices. (43)The term “Pay Period” shall mean the periodic payroll period for which a Member receives compensation from an Employer. (44)The term “Period of Service” shall mean each period of an individual’s Service commencing on his Employment Commencement Date or a Reemployment Date, if applicable, and ending on a Severance Date.Notwithstanding the foregoing, a period during which an individual is absent from Service by reason of the individual’s pregnancy, the birth of a child of the individual, the placement of a child with the individual in connection with the adoption of such child by the individual, or for the purposes of caring for such child for the period immediately following such birth or placement shall not constitute a Period of Service between the first and second anniversary of the first date of such absence.A Period of Service shall also include any period required to be credited as a Period of Service by federal law other than ERISA or the Code, but only under the conditions and to the extent so required by such federal law.Further, to the extent required by section 414(n) of the Code and the applicable interpretative authority thereunder, an individual’s Period of Service shall include any period for which such individual was a Leased Worker (or would have been a Leased Worker but for the requirements of clause (a) of the definition of such term set forth in Section 1.1(37)). (45)The term “Period of Severance” shall mean each period of time commencing on an individual’s Severance Date and ending on a Reemployment Date. (46)The term “Permanent and Total Disability” shall mean a physical or mental condition which has resulted in an Employee being eligible for benefits under the Employer’s long-term disability income plan.An Employee shall cease to be Permanently and Totally Disabled for purposes of the Plan as of the date he ceases to be eligible for benefits under the Employer’s long-term disability income plan. (47)The term “Plan” shall mean the profit-sharing plan set forth herein, which is called the “Cameron International Corporation Retirement Savings Plan,” with all amendments, modifications, and supplements hereafter made. (48)The term “Plan Year” shall mean the calendar year. (49)The term “Profit Sharing Account” shall mean the Separate Account of a Member to which Profit Sharing Contributions are credited in accordance with the provisions of Section (50)The term “Profit Sharing Contribution” shall mean the contributions that an Employer contributes to the Plan in accordance with the provisions of Section 3.7. (51)The term “Profit Sharing Member” shall mean, except as provided in Section 2.1(c) with respect to certain Part Time and Temporary Employees, each Eligible Employee who is a Brookshire Union Employee whose Employment Commencement Date occurs on or after January 1, 2005.Notwithstanding anything to the contrary herein, from and after January 1, 2008, no Eligible Employee who is not a Brookshire Union Employee shall be or shall be eligible to become a Profit Sharing Member.Further, no Eligible Employee shall be both a Profit Sharing Member and a Retirement Contributions Member at any time. (52)The term “Reemployment Date” shall mean the first date on which an Employee completes an Hour of Service after a Severance Date. (53)The term “Retirement Account” shall mean the Separate Account of a Member to which Retirement Contributions are credited in accordance with the provisions of Section 4.9. (54)The term “Retirement Age” shall mean age 65 unless otherwise specified in an Addendum. (55)The term “Retirement Contributions Member” shall mean, except as provided in Section 2.1(c) with respect to certain Part Time Employees and Temporary Employees, (a) an Eligible Employee whose Employment Commencement Date occurs on or after January 1, 2008, (b) each Member who first becomes a Member of the Plan on or after such date if his Employer first became an Affiliate of the Company on or after such date; and (c) each Member of the Plan who was an Eligible Employee on the Effective Date.Notwithstanding anything to the contrary herein, no Brookshire Union Employee shall be or be eligible to become a Retirement Contributions Member unless his employment status changes and he becomes employed by an Employer as an Eligible Employee other than in a capacity as a Brookshire Union Employee. (56)The term “Rollover/Transfer Account” shall mean the Separate Account of a Member to which Rollover Contributions or Transfer Contributions are credited in accordance with the provisions of Section 3.3 or 3.4. (57)The term “Rollover Contribution” shall mean, effective January1, 2003, a contribution to the Plan made in accordance with Section 3.3 by any Eligible Employee of amounts received by him as an “eligible rollover distribution” within the meaning of Section402(f)(2)(a) of the Code from: (a) a qualified plan described in Section 401(a) or 403(a) of the Code (excluding after-tax employee contributions); (b) an annuity contract described in Section 403(b) of the Code (excluding after-tax employee contributions); (c) an eligible plan under Section 457(b) of the Code which is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state (excluding after-tax employee contributions); or (d) an individual retirement account or annuity described in Section 408(a) or (b) of the Code (excluding after-tax employee contributions), provided that the entire balance in or value of, as applicable, such individual retirement account or annuity is attributable to an ‘eligible rollover distribution’ within the meaning of Section 402(f)(2)(a) of the Code from a plan or contract described in clause (a) or (b) above that was contributed to such account or annuity, or a contribution to such account or annuity as a rollover from a plan described in paragraph (c) above pursuant to Section 457(e)(16), as adjusted for income or losses attributable thereto. (58)The term “Separate Account” shall mean any of the accounts established and maintained in accordance with the provisions of Section 6.5 by the Company which reflects the interest of the Basic Account, Supplemental Account, Matching Account, IAR Account, Profit Sharing Account, Retirement Account and Rollover/Transfer Account, as applicable, of a Member. (59)The term “Service” shall mean the period of an individual’s employment with the Employer or a Commonly Controlled Entity.In no event shall Service include any period of service with a corporation or other entity prior to the date it became a Commonly Controlled Entity or after it ceases to be a Commonly Controlled Entity except to the extent required by law, or to the extent determined by the Company.The Company, in its discretion, may credit individuals with Service for service with the Employer or a prior employer for periods before such individual has commenced or recommenced participation in the Plan, but only if (i)such service would not otherwise be credited as Service and (ii)such crediting of Service (A)has a legitimate business reason, (B)does not by design or operation discriminate significantly in favor of Highly Compensated Employees, and (C)is applied to all similarly situated employees.In addition, the Company, in its discretion, may credit individuals with Service based on imputed service for periods after such individual has commenced participation in the Plan while such individual is not performing service for the Employer or while such individual is an Employee with a reduced work schedule, but only if (i)such service would not otherwise be credited as Service, (ii)such crediting of Service (A)has a legitimate business reason, (B)does not by design or operation discriminate significantly in favor of Highly Compensated Employees, and (C)is applied to all similarly situated employees, and (iii)the individual has not permanently ceased to perform service as an Employee, provided that the preceding clause(iii) of this sentence shall not apply if (x)the individual is not performing service for the Employer because of a disability, (y)the individual is performing service for another employer under an arrangement that provides some ongoing business benefit to the Employer, or (z)for purposes of vesting, the individual is performing service for another employer that is being treated under the Plan as actual service with the Employer. (60)The term “Severance Date” shall mean the later of (a) the date on which contributions to the Plan on behalf of a person cease, or (b) the date on which an Employee retires, becomes totally and permanently disabled, dies, or otherwise terminates employment; provided, however, that if an Employee is absent from employment while in active service in the Armed Forces of the United States, his Severance Date shall be the date on which he terminated his employment, unless he returns to employment with an Employer or a Controlled Entity during the time period prescribed by federal law; and provided further, that no Employee shall incur a Severance Date until the second anniversary of the first date on which such Employee is absent from employment with an Employer or a Controlled Entity for maternity or paternity reasons.For purposes of this paragraph, an absence for maternity or paternity reasons means an absence due to the pregnancy of the Employee, the birth of a child of the Employee, the placement of a child with the Employee in connection with the adoption of such child by the Employee, or the caring of such child for a period beginning immediately following such birth or placement.Notwithstanding the foregoing, if an Employee retires or dies, or his employment otherwise is terminated during a period of absence from employment for any reason other than retirement or termination, his Severance Date shall be the date of such retirement, death, or other termination of employment.In any case where an Employee receives severance pay upon his termination of active employment as an Employee, the Employee’s Severance Date shall be the date after his termination of active employment as an Employee and prior to any resumption of such active employment on which the earlier occurs:(i) his death, or (ii) the date on which he is last paid severance pay. (61)The term “Supplemental Account” shall mean the Separate Account for each Member which is credited with his Supplemental Contributions, if any. (62)The term “Supplemental Contribution” shall mean any contribution made to the Plan prior to April 1, 1996, by a Member as a “Supplemental Contribution” in accordance with the provisions of the Plan in effect prior to April 1, 1996. (63)The term “Temporary Employee” shall mean an Employee who is classified as a temporary employee under the Employer’s regular payroll practices. (64)The term “Transferred Contributions” shall mean any assets which are transferred to the Trustee of the Plan in accordance with the provisions of Section 3.4. (65)The term “Trust” shall mean the trust established under the Trust Agreement to hold and invest contributions made under the Plan. (66)The term “Trust Agreement” shall mean the agreement between the Company and the Trustee establishing the Trust. (67)The term “Trustee” shall mean the trustee or trustees qualified and acting under the Trust Agreement at any time. (68)The term “Valuation Date” shall mean each business day for purposes of the New York Stock Exchange of each year. (69)The term “Vesting Service” shall mean the period of employment used in determining a Member’s vested interest in his IAR Account, Profit Sharing Account or Retirement Account (as applicable) in accordance with the provisions of Sections 7.5, 7.6, and 7.7. 1.2Construction. Where necessary or appropriate to the meaning hereof, the singular shall be deemed to include the plural and the masculine pronoun to include the feminine. ARTICLE II ELIGIBILITY TO PARTICIPATE 2.1Commencement of Participation. (a) Each Eligible Employee who was a Member, IAR Member, and/or Profit Sharing Member of the Plan on the day prior to the Effective Date shall remain a Member, IAR Member, and/or Profit Sharing Member of the Plan as of the Effective Date.Notwithstanding the foregoing, all Profit Sharing Members of the Plan on the day prior to the Effective Date (other than Profit Sharing Members who are Brookshire Union Employees) shall cease to be Profit Sharing Members and shall become Retirement Contributions Members on and effective as of the Effective Date. (b) Each Eligible Employee who is a Part Time Employee or Temporary Employee and whose Employment Commencement Date occurs on or after January 1, 2002 but prior to May 1, 2003 shall become a Member and, if applicable, an IAR Member and participate in the Plan on the first Entry Date coincident with or next following the later of the date on which such Employee completes one year of Participation Service or the date on which such Employee attains the age of 21; provided, however, that any Part Time Employee or Temporary Employee who has not become an IAR Member before May 1, 2003 shall not become an IAR Member on or after such date notwithstanding any satisfaction by such employee of such participation requirements; and provided further, however, that any such Employee shall become a Profit Sharing Member on the first Entry Date coincident with or next following the later of the date such Employee completes One Year of Participation Service or the date on which such Employee attains the age of 21, notwithstanding that such Employee’s Employment Commencement Date preceded May 1, 2003.An individual completes one year of Participation Service on the last day of the twelve-consecutive month period beginning with the individual’s Employment Commencement Date or beginning with anniversaries of such Employment Commencement Date during which such individual completes 1,000 Hours of Service. (c) Each Eligible Employee (other than a Part Time Employee or Temporary Employee) whose Employment Commencement Date occurs on or after January1, 2008 shall become a Member and, as applicable, a Profit Sharing Member or a Retirement Contributions Member and participate in the Plan as of his Employment Commencement Date. (d) Each Eligible Employee who is a Part Time Employee or Temporary Employee and whose Employment Commencement Date occurs on or after May 1, 2003 shall become a Member and, as applicable, a Profit Sharing Member or a Retirement Contributions Member and participate in the Plan on the first Entry Date coincident with or next following the later of the date on which such Employee completes one year of Participation Service or the date on which such Employee attains the age of twenty-one. (e) Notwithstanding the foregoing, (i) A Temporary Employee or Part Time Employee who was a Member of the Plan prior to a termination of employment shall remain a Member and a Profit Sharing Member or Retirement Contributions Member, as applicable, upon his reemployment as an Eligible Employee; provided, however, that no such Employee who is reemployed on or after May 1, 2003 shall be an IAR Member upon his reemployment; (ii) A Temporary Employee or Part Time Employee who has completed one year of Participation Service and has attained the age of twenty-one but who has not become a Member, and Profit Sharing Member or Retirement Contributions Member, as applicable, because he was not an Eligible Employee shall become a Member and Profit Sharing Member or Retirement Contributions Member, as applicable, upon the later of (A) the date he becomes an Eligible Employee as a result of a change in his employment status or (B) the first Entry Date upon which he would have become a Member if he had been an Eligible Employee; provided, however, that no such Employee shall become (x) an IAR Member on or after May 1, 2003 or (y) except for a Brookshire Union Employee, a Profit Sharing Member on or after January 1, 2008; (iii) A Temporary Employee or Part Time Employee who was an Eligible Employee who had completed one year of Participation Service but who had not attained the age of twenty-one prior to a termination of his employment shall become a Member and a Profit Sharing Member or Retirement Contributions Member, as applicable, upon the later of (i) the date of his reemployment or (ii) the first Entry Date following his attainment of age twenty-one; provided, however, that no such Employee shall become (x)an IAR Member on or after May 1, 2003 or (y) except for a Brookshire Union Employee, a Profit Sharing Member on or after January 1, 2008; and (iv) A Temporary Employee or Part Time Employee who was an Eligible Employee and who had met the age and service requirements of this Section to become a Member and a Profit Sharing Member or Retirement Contributions Member, as applicable, but who terminated employment prior to the Entry Date upon which he would have become a Member and a Profit Sharing Member or Retirement Contributions Member, as applicable, shall become a Member and a Profit Sharing Member or Retirement Contributions Member, as applicable, upon the later of (i) the date of his reemployment or (ii) the Entry Date upon which he would have become a Member and a Profit Sharing Member or Retirement Contributions Member, as applicable, if he had not terminated employment; provided, however, that no such Employee shall become (x) an IAR Member on or after May 1, 2003 or (y) except for a Brookshire Union Employee, a Profit Sharing Member on or after January1, 2008. 2.2Changes in Employment Status. If a Member ceases to be an Eligible Employee but continues in the employment of an Employer as an Employee he shall continue as a Member until his participation is otherwise terminated in accordance with the provisions of the Plan; provided, however, that such Member shall share in Matching Contributions for any month of such continued participation only to the extent and on the basis of his Basic Contributions made during such month; and provided further that each such Member who is an IAR Member shall share in Company Retirement Contributions for any month of such continued participation only to the extent and on the basis of his Contribution Hours during such month; provided further, however, that each such Member who is a Profit Sharing Member who is not an Eligible Employee on the last day of a Plan Year shall not receive a Profit Sharing Contribution for such Plan Year; and provided further, however, that each such Member who is a Retirement Contributions Member who is not an Eligible Employee on the last day of a Plan Year shall not receive a Retirement Contribution for such Plan Year.If a Member ceases to be an Eligible Employee but continues in the employment of an Employer or a Controlled Entity, he shall become an Inactive Member until his participation in the Plan is otherwise terminated in accordance with the provisions of the Plan or he again becomes an Employee and an active Member. 2.3Election Form. Each Member shall file with his Employer a written election in accordance with procedures established by the Company with respect to his participation in the Plan which shall contain his authorization for his Employer to reduce his Compensation in order to make Basic Contributions and, if eligible, catch-up contributions on his behalf pursuant to the provisions of Sections 3.1 and 3.6, respectively, and his election as to the investment of such contributions pursuant to the provisions of Section 5.2; provided, however, that such election must be filed with his Employer at least 20 days prior to the first day of the payroll period as of which he is eligible to make Basic Contributions (or at least 20 days prior to the first day of any subsequent payroll period for which he is eligible to make Basic Contributions), unless a shorter period of time is acceptable to the Company.Notwithstanding the foregoing, any Member who is a Profit Sharing Member or a Retirement Contributions Member need not elect to make any Basic Contributions under the Plan in order to be eligible to receive Profit Sharing Contributions or Retirement Contributions, as applicable, and the election of any such Member who has not elected to make Basic Contributions under the Plan shall relate solely to the investment of his Profit Sharing Contributions or Retirement Contributions, as applicable, pursuant to Section 5.2. ARTICLE III CONTRIBUTIONS 3.1Basic Contributions. Commencing with the date as of which he becomes a Member, each Member may elect to defer an integral percentage of from 1% to 50% (or such lesser percentage as may be prescribed from time to time by the Company) of his Compensation for a Plan Year by having his Employer contribute the amount so deferred to the Plan.In restriction of the Members’ elections provided in Section 2.3, this Section, and Section 4.10, and except to the extent permitted under Section 3.6 and Section 414(v) of the Code, the Basic Contributions and the elective deferrals (within the meaning of Section 402(g)(3) of the Code) under all other plans, contracts and arrangements of the Employer on behalf of any Member for any calendar year shall not exceed the dollar limitation contained in Section 402(g) of the Code in effect for such calendar year.If a Member elects to have such Basic Contributions made on his behalf, his Compensation shall be reduced by the percentage he elects pursuant to the terms of the Compensation reduction authorization described in Section 2.3 or 4.10.Unless specifically provided otherwise in the Plan, each Member who is an Eligible Employee may elect to have Basic Contributions made on his behalf to the Plan.Notwithstanding the foregoing provisions of this Section 3.1, Basic Contributions made with respect to a Plan Year on behalf of Highly Compensated Employees shall not exceed the limitations set forth in Section 4.1. 3.2Matching Contributions. (a) For Members Other Than Brookshire Union Employees.On behalf of each Member other than a Member who is a Brookshire Union Employee, such Member’s Employer shall cause to be paid to the Trustee as its Matching Contribution hereunder for each payroll period an amount which equals 100 percent of the Basic Contributions, including catch-up contributions made pursuant to Section 3.6, for such payroll period which are attributable to the first six percent of the Compensation of each such Member for such payroll period.In addition to the Matching Contributions made pursuant to the preceding sentence, for each Plan Year, on behalf of each Member who made Basic Contributions during such Plan Year (other than a Member who is a Brookshire Union Employee), such Member’s Employer shall cause to be paid to the Trustee, as additional Matching Contributions hereunder, an amount equal to the difference, if any, between (1) the amount that is equal to 100% of the Basic Contributions, including catch-up contributions made pursuant to Section 3.6, for such Plan Year which are attributable to the first six percent of the Compensation of such Member and (2) the Matching Contributions for such Member for such Plan Year that were made pursuant to the preceding sentence. (b) For Members Who Are Brookshire Union Employees.On behalf of each Member who is aBrookshire Union Employee, such Member’s Employer shall cause to be paid to the Trustee as its Matching Contribution hereunder for each payroll period an amount which equals the sum of (i) 100 percent of the Basic Contributions, including catch-up contributions made pursuant to Section 3.6, for such payroll period which are attributable to the first three percent of the Compensation of each such Member for such payroll period, and (ii) 50 percent of the Basic Contributions, including catch-up contributions made pursuant to Section 3.6, for such payroll period which are attributable to amounts in excess of three percent, but not in excess of six percent, of the Compensation of each such Member for such payroll period.In addition to the Matching Contributions made pursuant to the preceding sentence, for each Plan Year, on behalf of each Member who is a Brookshire Union Employee who made Basic Contributions during such Plan Year, such Member’s Employer shall cause to be paid to the Trustee, as additional Matching Contributions hereunder, an amount equal to the difference, if any, between (1) the amount that is equal to the sum of (A) 100% of the Basic Contributions, including catch-up contributions made pursuant to Section 3.6, for such Plan Year which are attributable to the first three percent of the Compensation of such Member and (B) 50 percent of the Basic Contributions, including catch-up contributions made pursuant to Section 3.6, for such Plan Year which are attributable to amounts in excess of three percent, but not in excess of six percent, of the Compensation of such Member, and (2) the Matching Contributions for such Member for such Plan Year that were made pursuant to the preceding sentence. 3.3Rollover Contributions. With the approval of the Company and in accordance with procedures established by the Company, a Member may elect to make a Rollover Contribution to the Plan by delivering, or causing to be delivered, to the Trustee the assets in cash which constitute such Rollover Contribution at such time or times and in such manner as shall be specified by the Company.All Rollover Contributions shall be made in cash; provided, however, that in connection with a merger or acquisition by an Employer, the Company may permit, in its sole discretion, in accordance with procedures established by the Company, that Rollover Contributions of outstanding plan loans that are not in default may be made in kind.Upon receipt by the Trustee, such assets shall be credited to a Rollover/Transfer Account established on behalf of such Member and shall be deposited in the Fund or Funds selected by the Member as indicated on his investment election filed with the Company by the Member.Such election shall specify a combination of investment selections among such Funds, in increments of integral percentages which, in the aggregate, equal 100 percent.A Rollover Contribution by a Member pursuant to this Section 3.3 shall not be deemed to be a contribution of such Member for any purpose of the Plan and shall be fully vested in the Member at all times. 3.4Transferred Contributions. The Company may cause the transfer to the Trustee of funds representing the vested account balances (hereinafter referred to as “Transferred Contributions”) of Members held by a funding agent of a tax-qualified plan (hereinafter referred to as a “transferor plan”) in which such Members previously participated; provided, however, that (i) such transfer shall be made at such time or times and in such manner as shall be specified by the Company in accordance with procedures established by the Company; (ii) no such transfer shall be permitted from a transferor plan on behalf of a Member who was at any time a five percent owner of the employer maintaining such transferor plan; and (iii) no portion of such transfer shall be composed of assets attributable to deductible employee contributions.The Trustee shall credit the Rollover/Transfer Account of any Member on whose behalf such funds were transferred and shall deposit such funds in the Fund or Funds selected by the Member as indicated on his investment election filed with his Employer by such Member.Such election shall specify a combination of investment selections among the Funds, in increments of integral percentages which, in the aggregate, equal 100 percent.The portion of the Rollover/Transfer Account of a Member attributable to Transferred Contributions shall be fully vested in such Member at all times. 3.5Company Retirement Contributions. Each Employer shall cause to be paid to the Trustee as its Company Retirement Contribution hereunder for each month an amount equal to thesum of the product of each IAR Member’s Contribution Hours during each Pay Period that ends within such month multiplied by the applicable Contribution Rate minus the forfeitures applicable to such Employer pursuant to Section 7.3. 3.6Catch-Up Contributions. All Eligible Employees who are eligible to make Basic Contributions to the Plan pursuant to Section 3.1 above for a Plan Year and who will have attained age 50 before the close of such Plan Year shall be eligible to make catch-up contributions to the Plan for such Plan Year in accordance with, and subject to the limitations of, Section 414(v) of the Code.Such catch-up contributions shall not be taken into account for purposes of the provisions of the Plan implementing the required limitations of Sections 402(g) and 415 of the Code, as described, respectively, in Sections 3.1 and 16.3 of the Plan.The Plan shall not be treated as failing to satisfy the provisions of the Plan implementing the requirements of Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b) or 416 of the Code, as applicable, by reason of the making of such catch-up contributions.Catch-up contributions made by a Member pursuant to this Section3.6 shall be treated as Basic Contributions for all purposes of the Plan except as otherwise specifically provided; provided, however, that catch-up contributions shall not be subject to the maximum percentage deferral limit that applies to Basic Contributions pursuant to Section 3.1. 3.7Profit Sharing Contributions. Each Employer shall cause to be paid to the Trustee as its Profit Sharing Contribution hereunder for each Plan Year in which the Company meets or exceeds its financial objectives for such Plan Year, as established and determined in the sole discretion of the Board of Directors of the Company, an amount which equals 2% of the Compensation received by each Profit Sharing Member for such Plan Year; provided, however, that a Profit Sharing Member must be employed by such Employer as of the last day of such Plan Year as a condition of the Employer’s obligation to make and the Member’s entitlement to receive such Profit Sharing Contribution for such Plan Year; and provided, further, however, that any Profit Sharing Member whose employment with the Employer terminates during such Plan Year on account of such Member’s Retirement, death or Permanent and Total Disability shall be entitled to receive a Profit Sharing Contribution (if any) for such Plan Year, determined as provided above.Profit Sharing Contributions shall be made without regard to current or accumulated profits of the Employer.Notwithstanding the foregoing, the Plan is intended to qualify as a profit sharing plan for purposes of sections 401(a), 402, 412, and 417 of the Code.Notwithstanding anything to the contrary in this restatement of the Plan, Profit Sharing Contributions, if any, with respect to the Plan Year beginning January 1, 2007 (“2007 Profit Sharing Contributions”) shall be made on behalf of “Profit Sharing Members” as determined in accordance with the provisions of the Plan as in effect on the day preceding the Effective Date.Whether 2007 Profit Sharing Contributions shall be made shall be determined by the Board of Directors in 2008 and any 2007 Profit Sharing Contributions shall be allocated and credited in accordance with the provisions of the Plan as in effect on the day preceding the Effective Date. 3.8Retirement Contributions. Each Employer shall cause to be paid to the Trustee as its Retirement Contributions hereunder for each payroll period an amount which equals 3% of the Compensation received by each Retirement Contributions Member for such payroll period.Retirement Contributions shall be made without regard to current or accumulated profits of the Employer.Notwithstanding the foregoing, the Plan is intended to qualify as a profit sharing plan for purposes of sections 401(a), 402, 412, and 417 of the Code. 3.9Effect of Plan Termination or Withdrawal. Notwithstanding any other provision of the Plan to the contrary, the termination of the Plan or the withdrawal of an Employer from the Plan shall terminate the liability of the Employer or such Employer, respectively, to make further Matching Contributions, Profit Sharing Contributions and Company Retirement Contributions hereunder. ARTICLE IV ADMINISTRATION OF CONTRIBUTIONS 4.1Limitations on Basic Contributions. The Plan shall utilize the safe harbor method of satisfying the “actual deferral percentage” test set forth in Section 401(k)(3) of the Code pursuant to Section 401(k)(12) of the Code and Section 1.401(k)-3 of the Treasury regulations by making Matching Contributions which satisfy the matching safe harbor contributions requirements of Section 401(k)(12)(B) of the Code. 4.2Excess Elective Deferrals. If a Member who had Basic Contributions made on his behalf for a Plan Year files with the Company, within the time limit prescribed by the Company after the end of such Plan Year, a written statement, on a form acceptable to the Company, that he has elective deferrals within the meaning of Section 402(g) of the Code for the taxable year in excess of the dollar limitation on elective deferrals in effect for such taxable year, and specifying the amount of such excess the Member claims as allocable to the Plan, the amount of such excess, adjusted for income or loss attributable to such excess elective deferral, shall be distributed to the Member by April 15 of the year following the year of the excess elective deferral and Matching Contributions thereon shall be forfeited.Distributions pursuant to this Section 4.2 shall be made proportionately from the Separate Accounts to which Basic Contributions were made for such Plan Year. 4.3Limitation on Matching Contributions. The Plan shall utilize the safe harbor method of satisfying the “actual contribution percentage” test set forth in Section 401(m)(2) of the Code pursuant to Section401(m)(11) of the Code and Section 1.401(m)-3 of the Treasury regulations. 4.4Delivery of Contributions. Each Employer shall cause to be delivered to the Trustee all Basic, Matching, Company Retirement, Profit Sharing, Retirement, Rollover, and Transferred Contributions made in accordance with the provisions of Article III as soon as reasonably practicable; provided, however, that Basic Contributions elected by each Member shall be deducted from his Compensation for each payroll period and shall be paid by the Employer to the Trust as of the earliest date on which such contributions can reasonably be segregated from the Employer’s general assets; and further provided, however, that in no event shall such date occur later than the fifteenth (15th) business day of the month following the month in which such contribution amounts would otherwise have been payable to the Member in cash; and further provided, however, that Matching Contributions with respect to Basic Contributions made in accordance with Section 3.2 during a Plan Year quarter shall be delivered to the Trustee no later than the last day of the Plan Year quarter following the Plan Year quarter during which such Basic Contributions were made. 4.5Allocation of Matching Contributions. The Matching Contributions of an Employer for any month shall be considered allocated to the Members’ Matching Accounts for whom such contributions are made no later than the last day of the Plan Year for which they are made, as determined pursuant to Section 3.2, except as provided in Section 4.6Allocation of Company Retirement Contributions. The Company Retirement Contributions of an Employer for any month shall be allocated as of the date such contribution is received by the Trust to the IAR Accounts of the Members for whom such contribution is made. 4.7Allocation of Profit Sharing Contributions. The Profit Sharing Contribution of an Employer for any Plan Year shall be allocated as of the date such contribution is received by the Trust to the Profit Sharing Accounts of the Profit Sharing Members for whom such contribution is made. 4.8Allocation of Retirement Contributions. The Retirement Contribution of an Employer for any payroll period shall be allocated as of the date such contribution is received by the Trust to the Retirement Accounts of the Retirement Contributions Members for whom such contribution is made. 4.9Crediting of Contributions. Subject to the provisions of Article VII, contributions made to the Plan shall be credited to the Separate Accounts of a Member in the following manner: (a) The amount of Basic Contributions made on behalf of a Member shall be credited to such Member’s Basic Account as of the date such contribution is received by the Trust and shall be invested in the Fund or Funds selected by the Member in accordance with the provisions of Section 5.2. (b) The amount of Matching Contributions allocated to a Member shall be credited to such Member’s Matching Account as of the date such contribution is received by the Trust and shall be invested in the Fund or Funds selected by the Member in accordance with the provisions of Section 5.2. (c) The amount of Company Retirement Contributions allocated to an IAR Member shall be credited to such Member’s IAR Account as of the date such contribution is received by the Trust and shall be invested in the Fund or Funds selected by the Member in accordance with the provisions of Section 5.2. (d) The amount of Profit Sharing Contributions allocated to a Profit Sharing Member shall be credited to such Member’s Profit Sharing Account as of the date such contribution is received by the Trust and shall be invested in the Fund or Funds selected by the Member in accordance with the provisions of Section 5.2. (d) The amount of Retirement Contributions allocated to a Retirement Contributions Member shall be credited to such Member’s Retirement Account as of the date such contribution is received by the Trust and shall be invested in the Fund or Funds selected by the Member in accordance with the provisions of Section 5.2. 4.10Changes in Reduction and Deduction Authorizations. Effective as of any payroll period, any Member may suspend his Basic Contributions or change the percentage of his Compensation which is contributed as Basic Contributions in accordance with the procedures and within the time period prescribed by the Plan Administrator.Notwithstanding the foregoing, any Member who changes the percentage of his Basic Contributions shall be limited to the percentage of his Compensation which does not exceed the applicable limitations set forth in Section 3.1, and, if applicable, Section 3.6.If the Company determines that a reduction of Compensation deferral elections made pursuant to Sections 2.3, 3.1, and this Section 4.10 is necessary to insure that the restrictions set forth in Sections 3.1 or 16.3 are met for any Plan Year, the Company may reduce the elections of affected Members on a temporary and prospective basis in such manner as the Company shall determine. ARTICLE V DEPOSIT AND INVESTMENT OF CONTRIBUTIONS 5.1Deposit of Contributions. Any Basic Contributions of a Member which are credited to a Member’s Basic Account, any Matching Contributions which are credited to a Member’s Matching Account, any Company Retirement Contributions which are credited to an IAR Member’s IAR Account, any Profit Sharing Contributions which are credited to a Profit Sharing Member’s Profit Sharing Account, and any Retirement Contributions which are credited to a Retirement Contributions Member’s Retirement Account shall be deposited by the Trustee in such Fund or Funds selected by such Member in accordance with the provisions of Section 5.2.The Trustee shall have no duty to collect or enforce payment of contributions or inquire into the amount or method used in determining the amount of contributions, and shall be accountable only for contributions received by it. 5.2Investment of Accounts. (a) Each Member shall designate, in accordance with the procedures established by the Company, the manner in the amounts allocated to his Separate Accounts shall be invested from among the Funds made available from time to time by the Company pursuant to Section 6.2.A Member may designate one of such Funds for all of the contributions to his Separate Accounts, or he may split the investment of the amounts allocated to such Accounts among such Funds in such increments as the Company may prescribe.If permitted under and in accordance with the procedures established by the Company from time to time, a Member may make designate that certain of his Separate Accounts be invested in different Funds than he has designated for the investment of his other Separate Accounts.If a Member fails to make a designation of 100% of the contributions to his Separate Accounts, such nondesignated contributions shall be invested in the Fund or Funds designated by the Company from time to time in a uniform and nondiscriminatory manner. (b) A Member may change his investment designation for future contributions to be allocated to his Separate Accounts.Any such change shall be made in accordance with the procedures established by the Company, and the frequency of such changes may be limited by the Company. (c) A Member or Inactive Member may convert his investment designation with respect to amounts already allocated to any of his Separate Accounts that are invested in one of the Funds; provided, however, that such conversion may be made only to one or more of those Funds made available by the Company pursuant to Section 6.2.Any such conversion shall be made in accordance with the procedures established by the Company, and the frequency of such conversions may be limited by the Company. 5.3Elimination of Funds. Notwithstanding any provision in this Article V to the contrary, in the event any one or more of the Funds is eliminated as an investment fund by the Company, each Member and Inactive Member who has an investment election in effect which designates such investment fund for the investment of amounts allocated to such individual’s Separate Accounts, shall designate a continuing Fund or Funds made available by the Company pursuant to Section 6.2 for the investment of such amounts; provided, however, that in the event such individual fails to make such a designation, such contributions or amounts shall be invested in a the Fund or Funds designated by the Company in a uniform and nondiscriminatory manner. ARTICLE VI ESTABLISHMENT OF FUNDS AND MEMBERS’ ACCOUNTS 6.1Investment Responsibility. The Plan is intended to constitute a plan described in Section 404(c) of ERISA and DOL Regs. Section 2550.404c-1 and insofar as the Plan complies with said Section 404(c), Plan fiduciaries shall be relieved of liability for any losses which are the direct result of investment instructions given by Members, Inactive Members, and Beneficiaries. 6.2Establishment and Maintenance of Funds. The Company shall cause at least three Funds, other than the Company Stock Fund, to be established and maintained at all times.Each such Fund shall be diversified and shall have different risk and return characteristics from the other Funds.Any Fund which invests primarily in investments with restrictions regarding Funds to which investment transfers may be made or to which a minimum investment period is applicable shall not be considered as one of such requisite three Funds. 6.3Company Stock Fund. Except as specifically provided otherwise in the Plan or the Trust Agreement, the assets of the Company Stock Fund shall be invested by the Trustee solely in Company Stock; provided, however, that the Company Stock Fund may hold an amount of cash to the extent required in lieu of holding fractional shares of Company Stock.The Trustee shall receive Company Stock from the Company or purchase Company Stock in the market; provided, however, that any such purchase shall be made only in exchange for fair market value as determined by the Trustee. 6.4Income on Trust Funds. Unless specifically provided otherwise in the Plan or the Trust Agreement, any dividends, interest, distributions, or other income received by the Trustee in respect of a Fund shall be reinvested by the Trustee in the Fund with respect to which such income was received by it. 6.5Separate Accounts. Each Member shall have established in his name Separate Accounts which shall be dependent upon the manner in which the assets of his Basic, Supplemental, Matching, IAR, Profit Sharing, Retirement and Rollover/Transfer Accounts are invested. 6.6Voting of Company Stock in the Company Stock Fund. Each Member or Beneficiary who has shares of Company Stock allocated to his Separate Accounts shall be a named fiduciary with respect to the voting of Company Stock held thereunder and shall have the following powers and responsibilities: (a) Prior to each annual or special meeting of the shareholders of the Company, the Company shall cause to be sent to each Member and Beneficiary who has Company Stock allocated to his Separate Accounts and invested in the Company Stock Fund under the Plan a copy of the proxy solicitation material therefor, together with a form requesting confidential voting instructions, with respect to the voting of such Company Stock as well as the voting of Company Stock for which the Trustee does not receive instructions.Each such Member and/or Beneficiary shall instruct the Trustee to vote the number of such uninstructed shares of Company Stock equal to the proportion that the number of shares of Company Stock allocated to his Separate Accounts and invested in the Company Stock Fund bears to the total number of shares of Company Stock in the Plan for which instructions are received.Upon receipt of such a Member’s or Beneficiary’s instructions, the Trustee shall then vote in person, or by proxy, such shares of Company Stock as so instructed. (b) The Company shall cause the Trustee to furnish to each Member and Beneficiary who has Company Stock allocated to his Separate Accounts and invested in the Company Stock Fund under the Plan notice of any tender or exchange offer for, or a request or invitation for tenders or exchangesof, Company Stock made to the Trustee.The Trustee shall request from each such Member and Beneficiary instructions as to the tendering or exchanging of Company Stock allocated to his Separate Accounts and invested in the Company Stock Fund and the tendering or exchanging of Company Stock for which the Trustee does not receive instructions.Each such Member shall instruct the Trustee with respect to the tendering or exchanging of Company Stock for which the Trustee does not receive instructions.Each such Member shall instruct the Trustee with respect to the tendering or exchanging of the number of such uninstructed shares of Company Stock equal to the proportion that the number of the shares of Company Stock allocated to his Separate Accounts and invested in the Company Stock Fund bears to the total number of shares of Company Stock in the Plan for which instructions are received.The Trustee shall provide Members and Beneficiaries with a reasonable period of time in which they may consider any such tender or exchange offer for, or request or invitation for tenders or exchanges of, Company Stock made to the Trustee.Within the time specified by the Trustee, the Trustee shall tender or exchange such Company Stock as to which the Trustee has received instructions to tender or exchange from Members and Beneficiaries. (c) Instructions received from Members and Beneficiaries by the Trustee regarding the voting, tendering, or exchanging of Company Stock shall be held in strictest confidence and shall not be divulged to any other person, including officers or employees of the Company, except as otherwise required by law, regulation or lawful process. ARTICLE VII VESTING 7.1Vesting in Basic, Supplemental, Matching, and Rollover/Transfer Accounts. A Member shall be 100 percent vested in the balance of his Basic, Supplemental, Matching, and Rollover/Transfer Accounts. 7.2Vesting in Company Retirement and Profit Sharing and Retirement Contributions. Effective as of January 1, 2007 and except as specified in an otherwise applicable Addendum with respect to an IAR Member’s vested interest in the balance of his IAR Account, each Member who is credited with an Hour of Service on or after such date shall be vested in the balance of his IAR Account, Profit Sharing Account and/or Retirement Account, as applicable, in accordance with the following schedule: Years of Vesting ServiceVested Percentage Less than
